Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase "an optionally substituted alkylene group" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For example, does the claim require the presence of an alkylene group and the substitution is optional, or is the entire group optional?  For the purpose of examination the substitution is presumed optional to be consistent with the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Univ Mie (JP 2012-051962 cited in IDS, using applicant’s provided machine translation for citations below).
In regard to claim 1-8, Univ Mie teaches a composition for an electrochemical device functional layer (a solid electrolyte layer - paragraph [0043, 0049], i.e. a functional layer and an electrochemical cell) comprising: a co-polymer including a mixture of 50% of an oxide structure-containing monomer unit (paragraphs [0023-0024]); and a solvent (such as in water - paragraph [0034]), wherein the oxide structure-containing monomer unit (such as polyethylene oxide which as has a structure indicated by the claimed formula (I), where R1 represents an alkylene group and n is a positive integer, n being preferably 8-10 - see paragraph [0041]), and the polymer has a number-average molecular weight of not less than 4,000 and not more than 50,000 (paragraph [0039] - which overlaps the claimed range in a manner which provides a prima facie case of obviousness - see MPEP 2144.05), which may further include an inorganic filler (paragraph [0042]) and a person of ordinary skill in the art would appreciate because the layer is a solid electrolyte layer, the inorganic filler must be nonconductive in order to prevent short circuiting the electrochemical cell.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi Chemical Co (JP 2003-268053 cited in IDS, using applicant’s provided machine translation for citations below).
In regard to claim 1-8, Hitachi Chemical Co teaches a composition for an electrochemical device functional layer (a binder for a cathode layer - paragraph [0001-0009], i.e. a functional layer and an electrochemical cell) comprising: a co-polymer including a mixture of 10-95% of an oxide structure-containing monomer unit (paragraphs [0008]); and a solvent (organic solvents - paragraph [0020]), wherein the oxide structure-containing monomer unit (such as polyethylene oxide or polypropylene oxide which as has a structure indicated by the claimed formula (I), where R1 represents an alkylene group and n is a positive integer, n being greater than 1 - see paragraph [0009]), and the polymer has a number-average molecular weight such as preferably 10,000 to 5,000,000 (paragraph [0018] - which overlaps the claimed range in a manner which provides a prima facie case of obviousness - see MPEP 2144.05), which may further include an inorganic filler i.e. cathode active material such as lithium manganate (paragraph [0035]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,797,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims require a composition for an electrochemical device functional layer which includes an 20% by mass of a poly-alkylene oxide structure monomer unit, while the co-pending claims do not require a particular molecular weight, the range for molecular weight required by the instant claims is obvious in view of the prior art cited above in order to form a composition with sufficient molding properties (see Univ Mie - paragraph [0039]).
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,691,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims require a composition for an electrochemical device functional layer which includes a polyether rubber comprises ethylene oxide monomer units in an amount of 40 to 80 mol %, while the co-pending claims do not require a particular molecular weight, the range for molecular weight required by the instant claims is obvious in view of the prior art cited above in order to form a composition with sufficient molding properties (see Univ Mie - paragraph [0039]).
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (which are currently being amended) of co-pending Application No. 16/636,022 and 16/634,884 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims require a composition for an electrochemical device functional layer which includes an alkylene oxide structure monomer unit, while the co-pending claims do not require a particular molecular weight, the range for molecular weight required by the instant claims is obvious in view of the prior art cited above in order to form a composition with sufficient binding properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723